Title: To James Madison from James Monroe, 1 March 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez. March 1: 1805.
Mr. P<reble> who will present you this has been with us since the commencment of the present negotiation, as a secretary, assisting in translating our communications to the minister of spain & Prince of peace into French, & those of the former from the Sph. into English. He has been of great service to us, indeed had we not had the good fortune to find him here, we shod. have been exposed to real inconvenience. He is a sensible, worthy man, much attached to his country and I think very deserving of its esteem & confidence. He is desirous of obtaining of the P[ ... ] for which he is very well qualified, and I hope an opportunity will offer of accomodating him. I am Dear Sir with great respect & esteem sincerely
